Exhibit Sunwin International Neutraceuticals, Inc. Subsidiaries of the Registrant Name Country of Incorporation Sunwin Tech Group, Inc., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc. USA - Florida Qufu Natural Green Engineering Co., Ltd., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc. China Shengya Veterinary Medicine Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China Qufu Chinese Medicine Factory , a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China Sunwin Stevia International Corp., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc., which was converted to Sunwin USA, LLC a Delaware limited liability company. USA – Florida Sunwin USA, LLC., a 55% owned subsidiary of Sunwin International Neutraceuticals, Inc. USA - Delaware Sunwin (Canada) Pharmaceutical Ltd., a wholly owned subsidiary of Sunwin International Neutraceuticals, Inc. Canada Qufu Shengwang Stevia Biology and Science Co., Ltd., a 60% subsidiary of Qufu Natural Green Engineering Co., Ltd. China Qufu Shengren Pharmaceutical Co., Ltd., a wholly owned subsidiary of Qufu Natural Green Engineering Co., Ltd. China
